Citation Nr: 1042450	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peptic ulcer disease, 
also claimed as gastritis and stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 
1980, from August 1980 to August 1983, and November 1990 to June 
1991. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by the 
RO.  The Veteran testified before a Decision Review Officer (DRO) 
in October 2005.  The Veteran also testified before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO in 
November 2008.  The transcripts of both hearings are of record.  
The Board remanded the issues on appeal in February 2009 for 
further development of the record.


FINDINGS OF FACT

1.  The currently diagnosed essential hypertension did not have 
an onset in service; and is not otherwise causally or 
etiologically related to the service-connected PTSD.

2.  The currently demonstrated peptic ulcer disease and gastritis 
is shown as likely as not to have onset during the Veteran's 
period of service.


CONCLUSIONS OF LAW

1.  A disability manifested by essential hypertension was not 
incurred in or aggravated by military service and is not shown to 
be proximately due to, the result of, or aggravated by his 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2010).

2.  With resolution of reasonable doubt in the Veteran's favor, a 
disability manifested by peptic ulcer disease and gastritis was 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in July 2003, December 2004, March 2006, and March 2009.  
These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims and 
identified his duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the March 
2006 and March 2009 letters.  The notice requirements pertinent 
to the issues addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, 
certain chronic diseases, including hypertension and peptic ulcer 
disease, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

For purposes of VA compensation, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (Note 1) (2010)

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).    

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service connection 
has not been granted is proximately due to, or the result of, a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  Id.  The 
rating activity will determine the baseline and current levels of 
severity under VA's Schedule for Rating Disabilities (38 C.F.R., 
part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  Id.             

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).

Factual Background and Analysis

Hypertension

The Veteran contends that his hypertension is related to the 
stress he feels due to his service-connected PTSD. 

The service treatment records from the Veteran's periods of 
service contain no reference to, treatment for or diagnosis of 
hypertension.  Of the approximately 16 blood pressure readings 
recorded in service, only two readings recorded a diastolic level 
of 90, and there were no systolic readings of 160 or greater.  In 
January 1982, a reading of 126/90 was recorded when the Veteran 
was seen for treatment of gastroenteritis, after a bout of 
vomiting.  In April 1991, a reading of 150/90 was noted when he 
was seen in the emergency room for severe back pain.   His April 
1991 separation physical examination report noted his blood 
pressure to be 114/76.  Subsequent to service, the first 
documentation of hypertension was a July 2001 VA treatment record 
reporting a positive hypertension screen. 

In a September 2003 VA examination report, the Veteran reported 
that elevated blood pressure was first noted during a routine 
physical examination in approximately 2002.  He was diagnosed 
with hypertension and was started on Propranolol (10 mg, 3 times 
per day).  The Veteran indicated that he was doing well and had 
no complications or side effects.  Objectively, his blood 
pressure readings were 110/70, 115/60 and 110/75.  At the 
conclusion of the examination, the diagnosis was hypertension.

During his November 2008 travel board hearing, the Veteran 
testified that his hypertension was related to the stress he felt 
due to his service-connected PTSD. 

During a May 2009 VA examination, the Veteran reported that he 
had been receiving treatment for hypertension for approximately 
four to five years.  He indicated that the increased stress he 
felt as a result of his PTSD caused his hypertension.  He was 
prescribed metoprolol (25 mg per day) and his blood pressure was 
well controlled on this medication.  He did have atypical chest 
pain, ongoing for the past 8 years; however, his ejection 
fraction was normal; he had no myocardial infarction; and no 
cerebrovascular accidents.   Objectively, his blood pressure 
readings were 132/88, 125/88 and 137/87.  At the conclusion of 
the examination, the diagnosis was essential hypertension. 

The examiner opined that the hypertension was not caused by or 
aggravated as a result of his service-connected PTSD.   To that 
end, the examiner explained that the current medical literature 
did not support the proposition that PTSD was a cause of 
hypertension.  Further, the examiner reported that her review of 
the claims file did not indicate that the Veteran's blood 
pressure had been aggravated by his military service.    

In support of his claim, the Veteran submitted several medical 
articles reprinted from the internet concerning hypertension and 
its relationship to PTSD.

Given its review of the record, the Board finds that service 
connection for the claimed hypertension is simply not warranted.  
In this regard, in the May 2009 VA examination report, the 
examiner concluded that the hypertension was not caused by or 
aggravated as a result of his service-connected PTSD.  The Board 
notes that the Veteran has submitted excerpts from the internet 
regarding various topics relating to PTSD and hypertension in 
relation to PTSD.  These documents, however, contain no findings 
pertaining to the Veteran's manifestation of hypertension that 
was first manifest many years after discharge from service.  As a 
lay person, relying on a generic medical treatise, the Veteran is 
not qualified to render a medical opinion as to the etiology of 
his current hypertension.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998) (treatise evidence cannot simply provide speculative 
generic statements not relevant to the veteran's claim," but, 
"standing alone," must include "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion" 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The documents 
supplied by the Veteran simply provide speculative generic 
statements.  Therefore, the aforementioned excerpts lack 
probative value in the consideration of the Veteran's claim.

Further, nothing in the record indicates that hypertension was 
manifest to a compensable degree in the year immediately after 
the Veteran's discharge from service.  Therefore, service 
connection cannot be awarded on a presumptive basis either.  
38 C.F.R. §§ 3.307, 3.309.  The record seems to indicate that 
hypertension onset in July 2001, approximately ten years after 
his discharge from service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (Evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).

The regulations are clear that service connection is allowed for 
a current disability proximately due to or the result of a 
service-connected disability.  In this case, the evidence of 
record simply fails to show that the Veteran's currently 
diagnosed essential hypertension was proximately due to, the 
result of, or aggravated by his service-connected PTSD.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. at 448 
(1995).  Further, the presumptive provisions are not applicable.  
38 C.F.R. §§ 3.307, 3.309.

The Board emphasizes at this point that this decision does not 
imply that the Veteran is not sincere in his belief that his 
hypertension is causally or etiologically related to his service-
connected PTSD.  While the Veteran is competent to provide 
testimony or statements relating to symptoms or facts of events 
that he has observed and is within the realm of his personal 
knowledge, he is not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  He 
may sincerely believe that he his hypertension was proximately 
due to, the result of, or aggravated by his service-connected 
PTSD, as a lay person, he is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  In this 
regard, it is now well established that lay people without 
medical training, such as the Veteran, are not competent to opine 
on matters requiring medical expertise.  38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  In this case the competent medical 
evidence finds no etiological relationship between the 
hypertension and the service-connected PTSD.  In the absence of 
such evidence, service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding this issue on appeal because the 
preponderance of the evidence is against his claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this issue on appeal is denied.

Peptic Ulcer Disease

A review of the Veteran's service treatment records (STRs) 
reveals that he was seen for complaints of epigastric pain during 
his periods of service.  In a January 1982 service treatment 
record, he was seen for complaints of vomiting, ongoing for the 
past day.  The diagnosis was possible gastroenteritis.  In a May 
and June 1982 service treatment records, the Veteran was seen for 
complaints of stomach problem ongoing for approximately one year.  
The conclusion was epigastric type pain and the Veteran was 
provided medication with directions and scheduled for a follow-up 
appointment.

In an October 1982 service treatment record, the veteran 
complained of nausea, vomiting, dizziness and abdominal cramping.  
The diagnosis was gastroenteritis.  The Veteran was provided 
medication and advised to return to the clinic if he was unable 
to keep food down in spite of the medication.  

In February 1985, the Veteran was hospitalized at a VA Medical 
Center for abdominal complaints.  He reported that in 1980, while 
stationed in Germany, he was diagnosed with an ulcer.  During the 
hospitalization, an upper gastrointestinal  series, a barium 
enema, and other studies were performed,  The diagnosis  was 
possible acute gastritis due to aspirin ingestion, and peptic 
ulcer disease, not found.

In a May 1985 report of medical history, the Veteran reported VA 
hospitalization for gastritis stomach pains in February 1985.  
The physician's summary was gastritis.  In a November 1989 report 
of medical history, the Veteran reported hospitalization for 
acute gastritis in February 1985.  The physician's summary 
indicated there were no residual problems.

In a January 1990 service treatment record, the Veteran 
complained of abdominal pain ongoing for the past day.  He also 
reported a history of ulcer.  In an April 1991 report of medical 
history, the Veteran reported a history of acute gastritis.  The 
physician's summary documented acute gastritis on deployment with 
relief of symptoms on Zantac.

Subsequent to service, the Veteran submitted voluminous VA 
treatment records documenting treatment for his disorder.  During 
a September 2003 VA examination, the Veteran reported that he 
developed an aching sensation in his abdomen and presented with 
melena in approximately 1984.  He required hospitalization and 
underwent full evaluation, including gastroduodenoscopy, upper GI 
series.  He reported that he was diagnosed as having a duodenal 
ulcer, for which he received medical treatment.  Subsequently, he 
was placed on medication, Rabeprazole (20 mg per day), and had no 
specific symptoms as long as he followed his medication regimen.  

Objectively, his abdomen was soft, without masses, without 
organomegaly and nontender.  The diagnosis was peptic ulcer 
disease/gastritis, stable.

During a May 2009 VA examination, the Veteran reported that he 
had never undergone abdominal surgery.  The examiner indicated 
that the claims file had been reviewed.  The examiner noted that 
the Veteran's January 1980 separation examination was 
unremarkable.  The examiner noted the Veteran received treatment 
for epigastric pain in 1985.  Testing revealed deformity of the 
duodenal bulb compatible with scarring as a result of previous 
inflammatory process.  The examiner noted the treatment the 
Veteran received for gastritis in and out of service, including 
in October 1988, January 1990, May 1991 and August 1991.

The Veteran complained of crampy epigastric pain brought on by 
spicy foods.  Additionally, if he worried or had emotional 
stress, he would also experience epigastric pain.  He experienced 
nausea on occasion but did not have vomiting; however, in the 
past, he did vomit heme-streaked emesis.  He was prescribed 
ranitidine, omeprazole and Mylanta but had not taken the 
ranitidine and omeprazole as prescribed.  He did take the Mylanta 
on a frequent basis when he was nauseated or had stomach burning.  

Objectively, his nutritional status was good.  He had some 
epigastric fullness with tenderness to palpation in the abdomen.  
The diagnosis was peptic ulcer disease and gastritis.  The 
examiner opined that the Veteran's gastritis not only flared 
during his military service but it was also likely as not 
aggravated by the service-connected PTSD.  The examiner explained 
that gastritis and peptic ulcer disease were both disorders which 
could wax and wane.  The examiner opined that the Veteran's 
military service and more specifically the PTSD aggravated the 
gastritis 50 percent above its baseline manifestations.  The 
examiner noted that for long periods of time, the Veteran had 
been asymptomatic with intermittent exacerbations of the gastric 
problems and the PTSD contributes to cause emotional distress 
which caused the gastritis to become manifest and require 
medication for control.  To that end, the examiner found that the 
gastritis and peptic ulcer disease had been asymptomatic and were 
aggravated during the Veteran's military service from November 
1990 to June 1991, requiring medications to control it as was the 
case currently.

Given its review of the record, the Board finds the evidence to 
be in relative equipoise in showing that the peptic ulcer 
disease/gastritis as likely as not is etiologically related to 
the Veteran's periods of active service.  In this regard, the 
Board notes that the VA medical examiner is certainly competent 
to render an opinion as to causal relationship.  See 38 C.F.R. § 
3.159 (a)(1).  Resolving all reasonable doubt in favor of the 
Veteran, an allowance of service connection is warranted in this 
issue on appeal.  


ORDER

Service connection for hypertension, to include as secondary to 
the service-connected PTSD is denied.

Service connection for peptic ulcer disease, also claimed as 
gastritis and stomach disorder is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


